AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

UNITED STATES DISTRICT COURT
for the

District of Nevada

    
   

   

|
United States of Amérhife30 ¥e“AN 30 LO

Mtg LOMMLSIG ee No.

  
   

 

v. 2:20-mj-44-EJY
KIRBESHA BAILEY ; _ ;. Charging istrict: South Dakota-West. Div.
Defendant | Yo © *)" Charging District’s Case No. 19-c1-50167

oy TUTE TT

ORDER REQUIRIN seks OEFENDANY "FO APPEAR IN THE DISTRICT
WHERE CHARGES*ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

Place: United States Courthouse Courtroom No.: TBD
515 Ninth Street, Room 302
Rapid City, SD 57701 Date and Time: TBD

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

Date: January 28, 2020 Cay | Yourdkal

(4° 's signature

aon J. vould, United States Magistrate Judge

 

 

Printed name and title

——— AD

WAIN 30 LORSIO
1wdd LOWWLSIC SA WYFT0

T Alndad

 

C2 82 NVI

 

 

 

Quogsy :0 Salluvd/TaSNNOd
NO G3A°138 Ga¥u3 INA
CE LEREL anid

 

 

 
